Citation Nr: 0734440	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-16 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a back disability.  

2.  Entitlement to service connection for a back disability, 
to include arthritis of the lumbar spine.  

3.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to June 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO), that determined that new and material 
evidence had been received to reopen the veteran's previously 
denied claim of service connection for a back disability, but 
then denied the claims of entitlement to service connection 
for a back disability and entitlement to service connection 
for a neck disability.  The claims file was subsequently 
transferred to the Phoenix, Arizona, RO.  

Although the RO has reopened the veteran's claim of 
entitlement to service connection for a back disability, the 
Board has a jurisdictional responsibility to review on appeal 
that threshold determination prior to a review of the 
resulting "down stream" claim of entitlement to service 
connection for a back disability.  See Jackson v. Principi, 
265 F. 3d 1366 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  In an August 1988 rating decision, the RO denied the 
claim of entitlement to service connection for a back 
disability; the veteran did not file a notice of disagreement 
within one year of that decision, and it is now final.  

2.  Assuming its credibility, the evidence associated with 
the claims file subsequent to the August 1988 decision is 
neither cumulative nor redundant, and by itself or in 
connection with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a back disability.  

3.  A chronic back disability was not shown in service; 
arthritis of the lumbar spine was not manifest to a 
compensable degree within the first post-service year; and a 
chronic back disability has not been shown by competent 
evidence to be related to service or to a disease or injury 
of service origin.

4.  A chronic neck disability was not shown in service and 
competent evidence does not show it to be related to service 
or to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the RO's August 1988 
rating decision is new and material, and the criteria to 
reopen the claim of entitlement to service connection for a 
back disability have been met.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1103 
(2007).

3.  A back disability, to include arthritis of the lumbar 
spine, was not incurred in or aggravated by active service, 
and may not be presumed to be related to service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  A neck disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a neck 
disability and a back disability that she claims are the 
result of a motor vehicle accident that she sustained while 
in service in 1986.  In the interest of clarity, the Board 
will initially address the matter of whether this case has 
been appropriately developed for appellate purposes.  
Thereafter, the Board will determine whether new and material 
evidence has been received to reopen the previously denied 
claim of entitlement to service connection for a back 
disability, provide the laws and regulations pertaining to 
service connection, and finally, analyze the claims of 
entitlement to service connection for a back disability and a 
neck disability on the merits.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre- and post-initial-
adjudication notice by letters dated in June 2002, October 
2002, August 2003, February 2006, and March 2006.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Given that some of the foregoing notices came after the 
initial adjudication, the timing of the notices did not 
comply with the requirement that notice must precede the 
adjudication.  Regardless, if there was such a procedural 
defect, it has been cured without prejudice to the appellant 
because the veteran's claim was subsequently readjudicated by 
the RO (see the October 2006 supplemental statement of the 
case), and because she had a meaningful opportunity to 
participate effectively in the processing of the claim.  That 
is, she had the opportunity to submit additional argument and 
evidence.  See for example the statement submitted by the 
veteran's representative in September 2007, and the 
transcript of Decision Review Officer hearing in June 2005.  

Kent v. Nicholson, 20 Vet. App. 1 (2006), has a bearing on 
this appeal since it established significant new requirements 
with respect to the content of the notice necessary under 
38 U.S.C.A. § 5103(a) for those cases involving the reopening 
of previously denied claims.  Given the favorable disposition 
in this case with respect to the reopening of the previously 
denied claim of entitlement to service connection for a back 
disability, however, the veteran is not prejudiced by any 
failure of the RO to provide the specific information that is 
necessary to reopen the claim in accordance with the holding 
in Kent.  

VA has obtained service medical records, obtained VA and 
private post-service medical records, assisted the veteran in 
obtaining evidence, afforded the veteran physical 
examinations, obtained a medical opinion as to the etiology 
of the disabilities in question, and afforded the veteran the 
opportunity to give testimony before the RO and the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
New and Material Evidence 

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1).  
If a notice of disagreement is not filed within one year of 
notice of the decision, the RO's determination becomes final.  
See 38 U.S.C.A. § 7105(c).  If a notice of disagreement is 
filed with the decision, a substantive appeal must be filed 
within one year of the date of the rating decision, or within 
60 days of the date of the statement of the case, whichever 
is later.  If not, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  

In an August 1988 rating decision, the RO denied the claim of 
entitlement to service connection for a back disability; the 
veteran did not file a notice of disagreement with that 
decision, within one year of notice of the decision; and the 
RO's determination became final.  See 38 U.S.C.A. § 7105(c).   

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993).  

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

In this case, in the March 2003 decision at issue, the RO 
determined, among other things, that new and material 
evidence had been presented to reopen a claim for service 
connection for a back disability.  Notwithstanding the 
actions of the RO, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board.  See Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

The basis for the initial denial of service connection in 
August 1988 was that VA orthopedic examination was negative 
for a current orthopedic disability, and service medical 
records were negative for a back disability.  

The new evidence associated with the claims file subsequent 
to the August 1988 decision includes the report of a VA 
orthopedic examinations dated in July 2006 that shows the 
diagnoses of thoracic and lumbosacral strain, while an August 
2001 x-ray study shows degenerative arthritis at L5-S1.  
Further, in describing the origin of the veteran's chronic 
neck pain and lower back pain, the report of an August 2003 
VA outpatient treatment record gives a history of the veteran 
having been struck by a motor vehicle 18 years prior.  
Although there is no indication that the VA examiner in the 
August 2003 examination reviewed the veteran's claims file 
(apparently relying upon the history provided by the 
veteran), for purposes of making a determination as to 
whether new and material evidence has been received, the 
Board cannot ignore this supportive medical record.  

The Board finds that the noted evidence received subsequent 
to the RO's August 1988 rating decision denial is new and 
material as it provides medical evidence that a current back 
disability exists, and further, assuming its credibility, 
provides evidence that it is related to the veteran's 
service.  As a result, the requirements to reopen the claim 
of entitlement to service connection for a back disability 
have been met, and reopening the claim for service connection 
is warranted.   

Service Connection Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Where a veteran manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

Service connection may also be established on a secondary 
basis if the claimed disability is shown to be proximately 
due to or the result of a service-connected disease or 
injury. 38 C.F.R. § 3.310.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The veteran is seeking service connection for a back 
disability and a neck disability.  As noted above, she claims 
that her current orthopedic disabilities are related to 
injuries from an automobile accident that she sustained in 
service.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed back disability and neck 
disability.  

First, the claims file contains a report of a July 2006 VA 
examination that resulted in a diagnoses of thoracic and 
lumbosacral spine strain, and cervical spine with "very 
minimal hardly any strain."  Further, an August 2001 x-ray 
study shows degenerative arthritis at L5-S1; and finally, 
following an August 2003 private examination, the examiner's 
diagnostic impressions were cervical strain, thoracic strain, 
lumbar strain, and chronic myofascial pain.  The Hickson 
element (1) has therefore been satisfied as to the 
disabilities claimed.  

With respect to Hickson element (2), service medical records 
include a radiological consult report, dated in November 
1986, in which it was noted that the veteran had reported 
experiencing back pain after having been struck by an 
automobile the previous night.  Although contemporaneous x-
rays of the veteran's cervical, thoracic, and lumbar spine 
showed no evidence of fracture or pathological change, the 
veteran is competent to report that she had resulting back 
pain in service because this requires only personal 
knowledge, not medical expertise, as it comes to her through 
her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Thus, for purposes of analysis, complaints of back pain 
following an alleged accident in service may be conceded.  
Given that the cervical spine equates medically to the neck, 
such complaints involving the neck may also be conceded.  

The Board concludes that there was an in-service complaint of 
back and neck pain following an automobile accident in 
service, and that she has current diagnoses of a back and 
neck (cervical spine) disabilities.  For purposes of 
analysis, Hickson elements (1) and (2) are, accordingly, met.  

With reference to Hickson element (3), for the veteran to be 
successful in her claim, the evidence must show either that 
it is at least as likely as not that her current back and 
neck disabilities are related to a disease or injury that 
occurred in service, or that arthritis of the back was shown 
in the first post-service year.  If the preponderance of the 
evidence shows otherwise, the veteran's claim must be denied.  

With respect to whether a relationship can be established 
between the current back and neck disabilities and service on 
a presumptive basis, it is initially noted that the only 
medical evidence available for the first post-service year is 
the report of an April 1988 VA examination that included an 
orthopedic examination and x-ray study of the back and neck.  
In the context of that report, although the veteran was said 
to complain of back and neck pain, the examination of the 
veteran's back and neck, including x-ray studies of the 
lumbar, thoracic and cervical spine, produced normal 
findings.  Moreover, the initial medically documented back 
disability is not shown until over 4 years after service, in 
an August 2001 VA outpatient treatment report in which acute 
lumbosacral strain was diagnosed and degenerative arthritis 
at L5-S1 was shown on x-ray.  The initial medically 
documented neck disability was in April 2002, when x-ray 
studies of the cervical spine showed a slight straightening 
of the usual lordotic curvature of C4 over C5.  Given the 
absence of the documentation of arthritis of the back or neck 
in the first post-service year, entitlement to service 
connection for such disabilities may not be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The question then is whether the evidence is at least in 
equipoise as to whether the veteran has current back and/or 
neck disabilities that are related to service.  

The veteran herself has theorized that she has a back 
disability and a neck disability that are directly related to 
an in-service injury she sustained after being struck by a 
motor vehicle in 1986.  With respect to any medical 
conjectures that could be made on her part, however, the 
veteran has not been shown to possess the medical background 
required to provide such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and need not be considered.  Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).  While the Board is sympathetic to the 
veteran's assertions that her current back and neck 
disabilities at issue are related to service, she is not 
qualified to render a medical opinion and her statements 
cannot serve as competent medical evidence of the etiology of 
these disabilities.  

In the category of supporting medical authority from those 
who do have the requisite medical background, however, the 
evidence includes the report of the August 2001 VA outpatient 
treatment consultation in which acute lumbosacral strain and 
degenerative arthritis of L5-S1 was diagnosed, therein being 
attributed in terms of the "history of the present illness" 
to a motor vehicle injury 15 years prior.  Further, in an 
April 2002 VA examination report and a December 2002 private 
treatment record from the "Florida Spine Clinic," the 
"past medical history's" noted that the veteran indicated 
that she had pain from "her neck down to her lumbar spine" 
ever since her military service.  Moreover, in describing the 
origin of the veteran's chronic neck pain and lower back 
pain, the report of an October 2002 VA orthopedic consult and 
an August 2003 VA outpatient treatment record gives a history 
of the veteran having been struck by a motor vehicle 18 years 
prior.  

Although the foregoing medical statements are probative of 
the question of etiology of the veteran's back and neck 
disabilities, their probative value is weakened significantly 
due to the fact they were very clearly based upon the history 
provided by the veteran, herself.  Significantly, there is no 
indication that any of the medical care providers had the 
benefit of a review of the veteran's medical records in 
general, or her service medical records in particular.  More 
importantly, there is no indication that any of the medical 
care providers knew of the veteran's normal spine examination 
upon separation from service in May 1987, following the motor 
vehicle accident, or the normal spine examination post-
service in April 1988.  

The Board finds that the foregoing reports have limited 
probative value, if any, as they are merely a recitation of 
the veteran's self-reported and unsubstantiated history.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history is not transformed into medical 
evidence simply because it was transcribed by a medical 
professional);  Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (a medical opinion based on an inaccurate factual 
premise has no probative value.). 

On the other hand, the medical evidence against the veteran's 
claim consists of the reports of a July 2006 VA spine 
examination conducted by a Board-Certified Orthopedist.  
Following a complete review of the veteran's claims file, and 
a detailed outline of the medical evidence contained in that 
file, the VA orthopedist who conducted the examination 
concluded that "in the absence of any information [e.g., any 
record of treatment or hospitalization any back or neck 
injury following the accident] it is my opinion that the 
veteran's current minimal if any chronic cervical spine 
condition and moderate lumbosacral spine condition are not 
caused by or related to the stated unobserved pedestrian/auto 
accident of 11/86."  

This latter VA examination report is deemed more probative 
than the former medical records noted above because the 
latter conclusion was based exclusively upon the record and 
not upon the veteran's recollections.  It is significant to 
this discussion that the medical record review and 
examination in July 2006 was accomplished by a physician 
trained in the diagnosis and treatment of orthopedic 
pathology, included a thorough historical review, and 
provided sound reasons for the opinion reached, based upon 
the veteran's documented medical history and reference to 
diagnostic medical tests as well as the prior medical 
records.  This foundation is clearly distinguished from the 
earlier opinions supporting the veteran's claim in terms of 
probative value.  The July 2006 VA examination report is 
highly probative while the supporting statements' value are 
grossly diminished by the fact that they were based upon the 
veteran's lay reports of history and were thus mostly 
speculative in nature.  

The examiner who conducted the July 2006 VA spine examination 
did recognize the supporting histories set out by the 
physicians who had previously examined the veteran, but found 
no basis upon which he was able to arrive at any other 
conclusion than that the current disabilities were unrelated 
to the in-service motor vehicle accident as alleged by the 
veteran.  Moreover, the Board cannot ignore the fact that the 
veteran had a normal spine examination both upon separation 
from service and within the first post-service year, and that 
the initial diagnosis of a back or neck disability was not 
until over 4 years after service.  

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the veteran's back 
disability and neck disability are proximately due to or the 
result of a service-connected disease or injury, or that her 
current back and neck disabilities were incurred during 
service, to include on a presumptive basis.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for the claimed disabilities is not warranted.


ORDER

New and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for a back disability, and to that extent only, the claim is 
granted.  

Entitlement to service connection for a back disability, to 
include arthritis of the lumbar spine, is denied.  

Entitlement to service connection for a neck disability is 
denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


